DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 12/16/20 is acknowledged.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having a burr formed by a punching process, and formed in a predetermined shape” in lines 4 and 7-8. It is unclear what is being referenced in the claim 
Claim 1 also recites the limitation “at least one of the cathode and the anode” in lines 10 and 12 and “the cathode” and “the anode” in line 13. It is unclear which of the at least one cathode and at least one anode is being referenced as “the cathode” and “the anode” in the limitations. Additionally, it is unclear if the recitation of “at least one of the cathode and the anode” in line 12 is referencing the same or different at least one of the cathode and the anode previously recited in line 10. Clarification is required. Similar deficiency can be found in claim 2.
Claim 1 further recites the limitation “the active material layer” in line 11, where the claim previously recites “a cathode active material layer” and “an anode active material layer”, such that it is unclear which of the active material layers previously mentioned or another active material layer that was not previously set forth in the claim is being referenced by the limitation. Clarification is required.
Claim 1 further recites the limitation “a section where a peripheral edge of the cathode and a peripheral edge of the anode of the facing cathode and anode are adjacent” in lines 12-14. It is unclear what the intended meaning of the limitation in the claim is as it is unclear what is meant by “the facing cathode and anode are adjacent”.  For the purpose of examination, the limitation has been interpreted to mean “a section where a peripheral edge of the cathode and a peripheral edge of the anode are adjacent”. Appropriate correction is required.
Claim 3 recites the limitations “an extended portion of the cathode” and “an extended portion of the anode” in the last clause. However, the claim already recites “an extended 
Claim 3 recites “the cathode” and “the anode” in lines 2 and 4. However, claim 1 from which claim 3 depends upon recites “at least one cathode” and “at least one anode”, such that it is unclear which of the at least one cathode and at least one anode is being referenced in claim 3. Appropriate correction is required.
Additionally, claim 3 recites “formed at positions where the extended portions do not overlap each other” in the last clause. However, it is unclear where the positions are being referred to in the limitation, such that it is unclear if they are directed to positions on the current collectors or positions relative to the battery or something else. For the purpose of examination, the limitation has been interpreted to be directed to positions on the current collectors. Clarification is required.
Claim 4 recites the limitation "a direction in which the cathode and the anode face" in line 2. However, claim 3 from which claim 4 depends upon already recites “a direction in which the cathode and the anode face” in the last clause, such that it is unclear if the same or different direction in which the cathode and the anode face is being referenced in claim 4. For the purpose of examination, the limitation is interpreted to be directed to the same direction in claim 4. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (US 2009/0038144) as evidenced by Ueshima et al. (US 6,335,114).
Regarding claim 1, Teramoto teaches an electrode assembly for a battery ([0001]), including:
at least one cathode including a cathode current collector (base material) and a cathode active material layer formed in a predetermined area (it is disclosed the electrode plate is coated with an active material; [0001]) on at least one side of the cathode current collector ([0001]), having a burr formed by a punching process (it is disclosed the strip-shaped electrode plate material is cut with a die and the generation of a large cut burr is suppressed, such that a burr is still present but is minimized as much as possible; [0010] and [0012]), and formed in a predetermined shape (predetermined length; [0001]), and 

wherein at least one of the cathode and the anode further includes an insulation layer that is formed covering the active material layer (separator next to an electrode; [0003]; it is well known in the art by one of ordinary skill in the art a separator within a battery is an insulation layer, as evidenced by Ueshima in Figure 1, where positive electrode 21 has an active material 212 and negative electrode 22 has an active material 222 both comprising a separator 23 on the active materials in a battery), and 
for at least one of the cathode and the anode, the maximum height of the burr in a section where a peripheral edge of the cathode and a peripheral edge of the anode of the facing cathode and anode are adjacent is smaller than the maximum height of the burr in a remaining section of the peripheral edge of the cathode and the peripheral edge of the anode other than the adjacent section (it is disclosed the electrode plate is cut while reducing the generation of a large cut burr especially between the electrode plates to prevent a short circuit between the electrode plates, such that the size of the burr where the cathode and anode are adjacent in their peripheral edge is minimized; [0010] and [0012]).
	Regarding claim 2, Teramoto discloses all the claim limitations as set forth above, and further discloses the cathode and the anode are facingly positioned in such a manner to have .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2009/0038144, as applied to claim 1 above, and in view of Ueshima et al. (US 6,335,114).
Regarding claim 3, Teramoto discloses all the claim limitations as set forth above, but the reference does not expressly disclose in the cathode, the cathode current collector has an extended portion extending from an area where the cathode active material layer is formed, and, 
in the anode, the anode current collector has an extended portion extending from an area where the anode active material layer is formed, and 
an extended portion of the cathode and an extended portion of the anode are formed at positions where the extended portions do not overlap each other when viewed from a direction in which the cathode and the anode face.
Ueshima discloses a battery (see Figure 4) in which in the cathode (21), the cathode current collector has an extended portion (213) extending from an area where the cathode active material layer is formed (212), and, 
in the anode (22), the anode current collector has an extended portion (223) extending from an area where the anode active material layer is formed (222), and 

As Teramoto is not limited to any specific examples of the configuration of the cathode and anode current collectors and as cathode and anode current collectors having an extended portion from an area where the active material layer is formed and do not overlap each other when viewed from a direction in which the cathode and the anode face were well known in the art before the effective filing date of the claimed invention, as evidenced by Ueshima above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable configuration of the cathode and anode current collectors, including ones in which the cathode and anode current collectors have an extended portion from an area where the active material layer is formed and do not overlap each other when viewed from a direction in which the cathode and the anode face in the device of Teramoto.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 4, modified Teramoto discloses all the claim limitations as set forth above, and further discloses when the electrode assembly is viewed from a direction in which the cathode and the anode face (horizontal direction in Figure 4 of Ueshima), the peripheral edge of the cathode and the peripheral edge of the anode are adjacent at a section where the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2009/0038144 in view of Ueshima et al. (US 6,335,114).
Regarding claim 5, Teramoto discloses a battery including:
the electrode assembly according to claim 1 (as set forth above), but the reference does not expressly disclose an electrolyte, and a packaging body for sealing the electrode assembly and the electrolyte.
Ueshima discloses it is well known in the art before the effective filing date of the claimed invention that batteries comprise an electrolyte and a packaging body for sealing the electrode assembly and the electrolyte (C3/L15-20; for example, see Figure 12, where electrolyte solution 330 and electrode assembly 310 and 320 are sealed in a packaging body 340 and 350).
As Teramoto is not limited to any specific examples of the configuration of the battery and as batteries comprising an electrolyte and a packaging body for sealing the electrode assembly and the electrolyte were well known in the art before the effective filing date of the claimed invention, as evidenced by Ueshima above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable configuration for the battery of Teramoto, including ones in which the battery comprises an electrolyte and a packaging body for sealing the electrode assembly and the electrolyte in the device of Teramoto.  Said combination would amount to nothing more than 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721